Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Lloyd on 05/16/2022.
The application has been amended as follows: 

In the CLAIMS:
In Claim 1, line 12, “in contactable” has been changed to -contactable-. 
In Claim 9, line 7, “an inclined surface” has been changed to -an inclined surface that is a tapered end surface of the annular body-. In line 9, “body, and to have an end surface being an inclined surface having a tapered shape; and” has been changed to -body; and-.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed contact-type power supply apparatus, comprising: a first cylindrical body; a second cylindrical body; an annular body configured to surround the first cylindrical body, to be disposed concentrically to the first cylindrical body, to be in non-contact with the second cylindrical body, and to have an end surface being an inclined surface having a tapered shape; and a contact body configured to face the annular body in an axial direction of the first cylindrical body, to be electrically connected to the second cylindrical body, to rotate around the central axis around the first cylindrical body together with the second cylindrical body, to have a contact surface contactable with the inclined surface, and being capable of receiving an electric potential of the annular body by sliding with the annular body, along with the remaining elements of the claim.
Regarding Claim 9, the prior art does not disclose or suggest the claimed contact unit applied to a contact-type power supply apparatus including a first cylindrical body and a second cylindrical body configured to surround the first cylindrical body, to be disposed concentrically to the first cylindrical body, and to be rotatable around a central axis of the first cylindrical body, the contact unit comprising: a contact body configured to face an annular body in an axial direction of the first cylindrical body, to surround the first cylindrical body, to be disposed concentrically to the first cylindrical body, to have a contact surface that is in contact with an inclined surface that is a tapered end surface of the annular body, the annular body being configured to be in non-contact with the second cylindrical body, and a relative distance between the support and the contact body in the axial direction being variable, along with the remaining elements of the claim.
Saitou discloses an annular body between two relatively rotatable cylindrical members which acts to conduct electricity, but the annular body does not disclose an inclined surface having a tapered shape which is contactable with a contact body in an axial direction of the first cylinder body. Okamoto discloses a contact surface which contacts an inclined and tapered contact member, but does not disclose or teach the structure in use with cylindrical members as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833